Metcalf, J.
The Rev. Sts. c. 25, <§> 22, provide, that if any person “ shall receive any injury in his person,” by reason of any defect or want of repair in a road, he may recover of the party, that is by law obliged to repair the road, the amount of damage sustained by such injury.
The argument for the defendants assumes that the plaintiff sustained no injury in his person, within the meaning of the statute, but merely incurred risk and peril, which caused fright and mental suffering. If such were the fact, the verdict would be contrary to law. But we must suppose that the jury, under the instructions given to them, found that the plaintiff received an injury in his person — a bodily injury — and that they did not return their verdict for damages sustained by mere mental suffering caused by the risk and peril which he incurred. And though that bodily injury may have been very small, yet if it was a ground of action, within the statute, and caused mental suffering to the plaintiff, that suffering was a part of the injury for which he was entitled to damages.
*453We are of opinion, that there was no error in the instructions ; and we cannot presume that they were misunderstood or disregarded by the jury.

Exceptions overruled.